Citation Nr: 0021635	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-01 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a back disability has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that the 
appellant's claim for service connection for a back disorder 
was originally denied in a rating decision issued by the 
Buffalo, New York RO in April 1954.  The appellant was 
notified the next month and did not appeal.  The appellant 
subsequently attempted to reopen his claim, but the Buffalo 
RO issued a rating decision which denied the reopening of the 
back disorder claim in July 1995.  The appellant appealed 
that rating action and the Board issued a decision denying 
the reopening of his back claim in September 1997.  
Therefore, the September 1997 Board decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Board also points out that since the 
appellant's back disorder claim is being reopened and 
remanded and no determination is being made on the merits of 
this claim at this time, there is no prejudice to the 
appellant in the result dictated herein.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board also notes that the appellant indicated, in his 
February 1999 VA Form 9, that he wanted a hearing before a 
Member of the Board in Washington, D.C.  However he failed to 
appear for the hearing that was scheduled for June 6, 2000, 
at the VA Central Office in Washington, D.C. 


FINDINGS OF FACT

1.  By an RO rating action issued in April 1954, entitlement 
to service connection for a back disorder was denied as not 
incurred in service.  The April 1954 RO rating action 
therefore represents the last final decision on the merits of 
the service connection claim.

2.  By a decision issued in September 1997, the Board 
determined that new and material evidence had not been 
submitted sufficient to reopen the appellant's claim to 
entitlement to service connection for a back disorder.  The 
September 1997 Board decision represents the last time that 
the claim was finally disallowed on any basis.

3.  Statements from a private chiropractor bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and by themselves or 
with evidence previously assembled are so significant they 
must be considered in order to decide fairly the merits of 
the claim.

4.  The new evidence includes a medical opinion relating the 
appellant's back disability to his period of service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the September 1997 Board 
decision which determined that new and material evidence had 
not been submitted sufficient to reopen the appellant's claim 
to entitlement to service connection for a back disorder is 
new and material.  Therefore, the appellant's claim for 
service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156(a) (1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

2.  The appellant's claim for entitlement to service 
connection for a back disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As previously noted, the September 
1997 Board decision, the last time the back disorder claim 
was finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).

Pertinent evidence associated with the claims file since 
September 1997 includes letters from the appellant's private 
chiropractor and a comrade from service, as well as a private 
lumbar spine MRI report dated in January 1999.  Specifically, 
the appellant submitted a December 1997 letter from the 
private chiropractor which reported that "[a]rmy records 
show that [the veteran] sustained a 12th thoracic fracture 
while in service.  It is more probable than not, that the 
trauma that caused the 12th thoracic fracture contributes to 
[the veteran's] back problem."  An additional January 1999 
letter from this chiropractor reported that his December 1997 
opinion had been made after reviewing the appellant's service 
and post-service health records, which he noted included 
"such things as X rays, MRI, CAT scans, and reports from 
other Doctors regarding blood work, and X rays of postate 
[sic], Gall bladder and heart, and back evaluations."  These 
letters bear directly and substantially upon the specific 
matter under consideration, and were not considered by the 
Board at the time of its September 1997 decision.  Moreover, 
they are so significant that they must be considered to 
decide fairly the merits of this claim.  The statements 
therefore constitute new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for a back disability.

The Board must now determine whether the appellant's claim is 
well grounded.  As previously noted, service connection may 
be granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish that his claim is well 
grounded, the appellant must produce competent evidence of a 
current disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  In this case, the appellant asserts that he 
injured his back during service.  His assertions are presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Considering these assertions in conjunction 
with the December 1997 and January 1999 private chiropractor 
letters, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds that additional development by the RO is needed before 
the Board can proceed in adjudicating the appellant's claim 
on the merits. 


ORDER

To the extent that evidence submitted since the September 
1997 Board decision constitutes new and material evidence 
sufficient to reopen the appellant's claim of entitlement to 
service connection for a back disorder, and to the extent 
that the Board finds the claim is well grounded, the appeal 
is granted.


REMAND

As noted, the appellant's claim for service connection for a 
back disorder has been reopened, and must be considered on a 
de novo basis.  The case was developed by the RO solely on 
the basis of whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for the back disorder.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Here, as noted, the Board 
is considering the issue on a differing basis than that 
considered by the RO.

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  In 
this case, the Board finds that additional evidence is 
necessary to fairly adjudicate the appellant's claim as there 
are outstanding medical records.  In particular, the private 
chiropractor stated in his January 1999 letter that he had 
examined and treated the appellant.  However, records of this 
treatment have not been associated with the claims file.  The 
Board also believes that further medical opinion is needed 
regarding the etiology of the appellant's back disability.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Kane and request all treatment records of 
the appellant, especially those treatment 
records on which the chiropractor based 
his January 1999 opinion.  Upon receipt, 
the RO should associate the private 
chiropractic treatment records with the 
claims file.

2.  After the above records have been 
associated with the claims file, the 
appellant should be afforded a VA 
examination to determine the etiology of 
any back disability.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The examiner should evaluate the 
appellant, and based on his evaluation 
and all other evidence of record, provide 
a written opinion as to the etiology and 
onset date of each back disorder found.  
Specifically, the examiner is requested 
to provide an opinion as to the medical 
probability that any documented low back 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within one year of service separation.  
The examiner should also discuss, with 
degree of medical probability expressed, 
whether any signs or symptoms noted in 
service or within one year of service 
separation are the first manifestations 
of said disorder(s), as well as the 
approximate date of onset thereof.

In particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current back 
disorder is attributable to any 
congenital disorder, any disease or 
injury suffered during his active 
service, any intercurrent causes such as 
his post-service occupational activities, 
the aging process, or to a combination of 
such causes or to some other cause or 
causes.  The examiner should express the 
rationale on which s/he bases the 
opinions.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination report.  If the 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2. "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

5.  The RO should then readjudicate the 
claim of service connection for a back 
disorder with consideration given to all 
of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  As this 
claim has been reopened and found to be 
well grounded pursuant to the Board's 
decision herein, the RO must conduct a 
full review of the merit of the claim and 
fulfill its duty to assist the claimant.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.

The purpose of the REMAND is to obtain additional medical 
information.  The appellant is hereby notified that a failure 
to report for his scheduled examination may result in the 
denial of his claim.  At this juncture, however, the Board 
intimates no opinion, favorable or unfavorable, as to the 
merits of this claim.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 



